Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendments
           In the reply filed 9/01/2022, Applicant has made no amendments. 
Claim 16 is pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	 Claims 1-2, 6-13, and 18-19 are under consideration. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2022, 7/11/2022, and 7/22/2022 filed after the mailing date of the non-final Office action on 3/04/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Maintained Claim Rejections  35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 6-10, and 18-19 stand rejected under 35 U.S.C. 103 as obvious over Koopman et al., (US Patent 6,737,413, see IDS filed 1/02/2019, prior art of record), in view of Luyten et al. (US 7,482,114, filed 4/24/2003, prior art of record)
 
Koopman teaches a method of producing chondrocytes or cartilage-type cells in a joint comprising the step of delivering locally to the joint expression vectors comprising therapeutic polynucleotides encoding the transcription factor Sox9 (see Abstract, Summary of the Invention, and claim 1 of Koopman).
In regard to the patients of claim 1, Koopman teaches the method is directed to patients having diseases involving bone or cartilage deficiency, and specifically suggest osteochondrodystrophies such as campomelic dysplasia, as well as those in need of cartilage or bone renewal, regeneration, or repair of damage caused by disease, aging, or physical stress (Abstract, col 1, Field of the Invention, Background of the Invention, col 6, lines 33-65).
In regard to the administration step of claim 1, Koopman teaches the isolated polynucleotide molecule is “injected directly into the joint tissue such as knees, knuckles, elbows or ligaments” (col 6, lines 33-35, see col 7, 2nd para.).
	In regard to the mechanism of action of claim 1, Koopman teaches that Sox9 causes the differentiation of a cell into a cartilage cells (col 7, 1st para., col 12, Experimental, col 14, 2nd para., col 15, 3rd para.). 
However, in regard to claim 1, although Koopman suggest that Sox9 treatment can be combined with other factors (col 7, lines 5-13, col 8, lines 6-9), they are silent with respect to further including a protease required for chondrogenic differentiation such as MMP3.
In regard to claim 1, Luyten teaches of chondrocytes to treat chondrodystrophies in an individual need thereof (Abstract). Specifically, Luyten teaches that MMP3 (alias stromelysin) is a marker gene positively associated with chondrocyte ability to retain commitment to a differentiation pathway, which is characterized by the ability to form cartilage in vivo (col 7, 2nd and last para., col 10, lines 4-26, col 17 1st para. col 22-24, Example 4, col 45-46, Example 11, see Fig. 10). Furthermore, Luyten discloses the GeneBank sequence of MMP3, as well as expression constructs and the entire cDNA for MMP3 (col 9, lines 59-60, col 15, 1st para., col 19, last para., col 22, 4th para., see claims 1, 3 and 4 of Luyten). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to practice a method of producing chondrocytes or cartilage type cells by differentiating a cell comprising expressing Sox9 as taught by Koopman and combine expressing MMP3 for chondrocyte differentiation as suggested by Luyten with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Luyten because MMP3 is associated with the ability of chondrocytes to commitment to a differentiation pathway which is characterized by the ability to form cartilage in vivo (col 7, 2nd and last para., col 10, lines 4-26, col 18, 2nd para.). It would have been therefore predictably obvious to combined Sox9 and MMP3 to produce differentiated chondrocytes when practicing a method of Koopman to treat chondrodystrophies.  In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.). Therefore, one of ordinary skill in the art could have pursued the known potential option of modify the Sox9 method with MMP3 with a reasonable expectation of success.   This reasonable expectation of success is supported by:  (1) the reference of Koopman et al. contained an enabling methodology for the differentiation of chondrocytes using nucleic acids encoding Sox9 that could have easily been combined with other factors for differentiating chondrocytes, and Koopman (2) suggests combining the method with other molecules in general, and (3) the success of establishing a marker that is similar to Sox9, MMP3 is a factor associated with the differentiation of chondrocytes as taught Luyten, thereby suggesting modification of the method of Koopman to include other differentiation factors (to wit, MMP3) would have been successful.  
In regard to claim 2, Koopman teaches the full length sequences of Sox9 (e.g., see SEQ ID NO: 20 of Koopman). In addition, as stated supra, Luyten discloses the full length cDNA for MMP3.
In regard claims 6 and 18, as stated supra, Koopman teaches that Sox9 leads to the differentiation of cells into chondrocytes, and since Koopman teaches the therapeutic polynucleotides are injected directly into the joint, fibroblasts of the joint would naturally comprise these nucleic acids after injection into the joint. Furthermore, since Koopman evidences that fibroblasts are capable of expressing Sox9 (col 10, 1st para., col 12, Experimental), it is noted that the "wherein” clauses of instant claims do not recite any additional active method steps, but simply states a characterization or conclusion of the results of process step positively recited (e.g. administering Sox9 gene to a joint where fibroblasts would naturally be present). In method claims, only those steps that must be performed are considered in the broadest reasonable interpretation of the claims. See MPEP 2111.04, which states a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."
	In regard to claims 7-10, Koopman suggests the expression vector is either a non-viral plasmid vector or a viral vector such as adenovirus or retrovirus (col 7, sections ii/iii). 
In regard to claim 19, as stated supra, Koopman teaches preferably the isolated polynucleotide molecules are injected directly into the joint (i.e. without a cell).
	 Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/01/2022 are acknowledged.
Applicant argues that Luyten does not teach a method for producing chondrocytes or cartilage-type cells as claimed, but is directed to molecular markers of certain cell populations of chondrocytes. Specifically, Applicant argues that Luyten only discloses the expression profile of MMP3, and does not teach delivering an expression vector encoding MMP3 to produce chondrocytes. Furthermore, Applicant argues that although one of ordinary skill would have appreciated MMP3 as a maker gene for chondrocyte’s ability to differentiate, but would not have recognized that the marker itself could be delivered to induce chondrocyte differentiation. Thus, Luyten does not make obvious the method of delivering MMP3 polynucleotides to produce chondrocytes with a reasonable expectation of success.
Applicant’s arguments have been considered, but they are not found persuasive.
As a first mater, the Examiner acknowledges that the Abstract and claims of Luyten are directed to therapeutic compositions of chondrocytes, not necessarily method of making chondrocytes. However, Luyten does teach methods for enhancing the chondrocytes phenotype of cells that have been treated with a growth factor (col 25, Example 7). Thus, one of ordinary skill would have considered Luyten as analogous art for the methods of Koopman.
Furthermore, in response to Applicant's arguments, it has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art. In re Bozek, 163 USPQ 545 (CCPA 1969). In instant case, Koopman teaches methods for producing chondrocytes or cartilage-type cells comprising delivering an expression vector encoding Sox-9, which was based on the expression profile of Sox-9 in developing cartilage (col 8, last para. col 12, 2nd para., see Fig. 3). In other words, Koopman demonstrates that it was well within the purview of one of ordinary skill in the art to make the extrapolation from genes that correlate with cartilage development (i.e, Sox-9, and MMP3) to methods that ectopically overexpress said genes in order to promote cartilage development. Furthermore, even Luyten demonstrates this concept of taking the molecular marker correlated with desired chondrocyte phenotype (e.g., growth factors such as BMP-2 or FGFR-3), and then administering the growth factor with the cells to the subject in need (col 13, 2nd para., col 20, 2nd para., see claims 2-3, and claims 14-16 of Luyten). Thus, contrary to Applicant’s assertion it would have been obvious to one of ordinary skill to seek out other marker genes that correlate with cartilage development and ectopically overexpress them as well, and the prior art of Luyten establishes MMP3 as one such gene.	
As stated supra in the pending rejection, it would have been predictably obvious to combined Sox9 and MMP3 to produce differentiated chondrocytes when practicing a method of Koopman to treat chondrodystrophies (see In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted). Applicant is reminded that any conclusions of unpredictability have to be made in the context of this particular disease state. In instant case, both Sox-9 and MMP3 were known markers for producing chondrocytes, and at least Sox-9 was able to produce differentiated chondrocytes when overexpressed, thus the combination of Sox-9 and MMP3 would have also been expected to perform this function. Thus, the Federal Circuit would have found that the claims at issue would have been obvious because there had been ample suggestion in the prior art that the claimed method would have worked. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. 



Claim 11 stands rejected under 35 U.S.C. 103(a) as being unpatentable over Koopman et al., (US Patent 6,737,413), in view of Luyten et al. (US 7,482,114, filed 4/24/2003), as applied to claim 1, in further view of and Shao et al. (Cell Res, 2009, 19:1-16, prior art of record) and Szymczak et al., (Nature Biotech, 2004, 22:589-594, prior art of record)
 
As discussed previously, Koopman in view of Luyten suggest a method of producing chondrocytes or cartilage-type cells in a joint of an individual by delivering to the joint expression vectors consisting of Sox9 combined with MMP3.
However, Koopman et al., are silent with respect to having Sox9 and MMP3 on the same vector.
In regard to claim 11, Shao teaches a method of transducing a cell with multiple  reprogramming factors on a single expression vector (p. 3, Results, Fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to practice a method of producing chondrocytes or cartilage type cells comprising delivering a Sox9 and MMP3 expression vectors to the joint as taught by Koopman et al., and combine the Sox9/MMP3 transgenes into a single expression vector as taught by Shao with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Shao because combining the transgenes into a single expression vector avoids insertional mutagenesis and simplifies vector design and transduction (Abstract, p. 2, Introduction, last para.). Furthermore, in regard to the reasonable expectation of success of combining just the two differentiation factors of Koopman and Luyten (to wit, Sox9 and MMP3) on a single expression vector, Shao cites the prior art of Szymczak et al., (2004) (p. 2, Intro. 4th para. of Shao), who teaches that similar vectors comprising just 2 transgenes of interest can be successfully expressed in transduced cells (see Figs. 1 & 4 of Szymcak).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/01/2022 are acknowledged and have been addressed supra.


Claims 12 stands rejected under 35 U.S.C. 103 as obvious over Koopman et al., (US Patent 6,737,413, see IDS filed 1/02/2019), in view of Luyten et al. (US 7,482,114, filed 4/24/2003), as applied to claim 1, in further view of Song et al., (US Patent 7,282,200, patented 10/16/2007, see IDS filed 1/02/2019, prior art of record) 

As discussed previously, Koopman in view of Luyten suggest a method of producing chondrocytes or cartilage-type cells in a joint of an individual by delivering to the joint expression vectors consisting of Sox9 combined with MMP3.
However, Koopman et al., are silent with respect to having Sox9 and MMP3 on the different vectors. 
Song teaches a gene therapy method of producing chondrocytes or cartilage-type cells in the joint of an individual in need thereof comprising the step of delivering to the joint expression vectors encoding therapeutic polynucleotides (col 4, last 2 para., col 13, 4th & 5th para. col 14, 5th – 7th para.). In regard to claim 12, Song teaches just a single transgene per vector (col 13, 5th para., col 16, 1st para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed practice a method of producing chondrocytes or cartilage type cells comprising Sox9 and MMP3 therapeutic nucleic acids as suggested by Koopman and Luyten, and have the two therapeutic nucleic acids on different expression vectors as taught by Song with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Song so as ensure appropriate levels of expression of each individual transgene (col 13, 5th para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/01/2022 are acknowledged and have been addressed supra.



Claim 13 stands rejected under 35 U.S.C. 103(a) as being unpatentable over Koopman et al., (US Patent 6,737,413), in view of Luyten et al. (US 7,482,114, filed 4/24/2003), as applied to claim 1, in further view of Qin et al., (2013/0090290, filed 3/21/2011, prior art of record) and Glorioso et al., (US Patent 6,413,511, see filed IDS 3/08/2016, prior art of record)
 
As discussed previously, Koopman in view of Luyten suggest a method of producing chondrocytes or cartilage-type cells in a joint of an individual by delivering to the joint expression vectors consisting of Sox9 combined with MMP3.
However, in regard to claim 13, although Koopman is silent with respect to the promoter to be used that is suitable for expression in the joint, 
Qin teaches methods of promoting the differentiation of cells into chondrocytes or cartilage-type cells using growth factors and proteases such as MMP3 (Summary of the Invention, see [0005-0007, 0082, 0089, 0109, 0118, 0120, 0135, 0139, 0151]).  In regard to claim 13, Qin teaches the methods comprise delivering expression vectors encoding therapeutic polynucleotides nucleic acid vectors of these agents for in vivo delivery [0025, 0047-0048, 0057-0070, 0078, 0092-0093], and Qin suggests the use of the CMV promoter [0068].
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to practice a method of producing chondrocytes or cartilage type cells comprising delivering Sox9 and MMP-3 expression vectors to the joint as suggested by Koopman et al., and choose the CMV promoter for the expression vector as suggested by Qin with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because the CMV promoter operably linked to transgenes was well known in the art and readily available to the ordinary artisan at the time of filing (as evidenced by Qin). Furthermore, Glorioso evidences that the CMV promoter is suitable for expression in the joint (col 45, Table II). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/01/2022 are acknowledged and have been addressed supra.



Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 6 and 18 stand provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-18 of copending Application No. 16/068,096. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
The subject matter claimed in the instant application is disclosed in the referenced application as follows: the method of generating chondrocytes or chondrocyte-like cells in the disc of an individual of cited application makes obvious the method of instant application. It is clear that elements of the cited application claims are to be found in instant claims.   The differences between the cited application claims and the instant claims lie in the fact that (1) the cited application claims are much more specific with respect to the joint (i.e., intervertebral disc) and other elements of the method, and (2) cited application is directed to a genus of therapeutic nucleic acids which comprise Sox9 and MMP3, while instant application is directed to the subgenus of therapeutic nucleotides consisting of Sox9 and MMP3. Nevertheless, the size of the genus claimed in cited Application would made immediately apparent the claimed subgenus of instant application.  
Since the instant application claims are obvious over cited application claims, said claims are not patentably distinct.
RESPONSE TO ARGUMENTS
Applicant's remarks filed on 9/01/2022 make no arguments in light of the provisional nature of pending rejection.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1631